17-10466-scc         Doc 1178         Filed 09/27/19 Entered 09/27/19 13:39:25                      Main Document
                                                    Pg 1 of 3


 Robert J. Feinstein, Esq.
 Bradford J. Sandler, Esq.
 Beth E. Levine, Esq.
 Steven W. Golden, Esq.
 PACHULSKI STANG ZIEHL & JONES LLP
 780 Third Avenue, 34th Floor
 New York, NY 10017
 Telephone: (212) 561-7700
 Facsimile: (212) 561-7777

 Counsel to the Plan Administrator

 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK
 ---------------------------------------------------------------x
                                                                :
 In re                                                          :                  Chapter 11
                                                                :
 RUNWAY LIQUIDATION                                             :                  Case No. 17-10466 (SCC)
                                 1
 HOLDINGS, LLC, et al.,                                         :
                                                                :                  Jointly Administered
                   Debtors.                                     :
 ---------------------------------------------------------------x

                                        NOTICE OF CONTINUANCE

          PLEASE TAKE NOTICE that the hearing scheduled before the Honorable Shelley C.

 Chapman of the United States Bankruptcy Court for the Southern District of New York (the

 “Court”), in Room 623, One Bowling Green, New York, New York 10004-1408 on October 2,

 2019 at 2:00 p.m. (prevailing Eastern Time) is continued to October 24, 2019 at 2:00 p.m.

 (prevailing Eastern Time) (the “Hearing”) with respect to the following matters:

              Plan Administrator’s Nineteenth Omnibus (Non-Substantive) Objection to Certain
               Claims (Amended, Late Filed, No Liability and Reduce) [Docket No. 1163] (the
               “Nineteenth Omnibus Objection”), solely with respect to the Claimants and Claims
               listed on Exhibit A hereto; and




 1
     A list of the Post-Effective Date Debtors in these chapter 11 cases, along with the last four digits of each Post-
     Effective Date Debtor’s federal tax identification number include: Runway Liquidation Holdings, LLC (6857);
     Runway Liquidation, LLC (5942); Runway Liquidation Intermediate Holdings, LLC (3673); MR Liquidation,
     LLC (9200); and MMH Liquidation, LLC (3854).
 DOCS_LA:324731.1
17-10466-scc        Doc 1178   Filed 09/27/19 Entered 09/27/19 13:39:25         Main Document
                                             Pg 2 of 3


         PLEASE TAKE FURTHER NOTICE that the time to respond or otherwise object to

 the Nineteenth Omnibus Objection has been extended to October 17, 2019 at 4:00 p.m. (ET)

 (the “Response Deadline”).

         PLEASE TAKE FURTHER NOTICE that, in the event no response to the Nineteenth

 Omnibus Objection is received on or before the Response Deadline, the Court may enter and

 order sustaining the Nineteenth Omnibus Objection without a hearing.

 Dated: September 27, 2019

                                            PACHULSKI STANG ZIEHL & JONES LLP



                                            /s/ Beth E. Levine
                                            Robert J. Feinstein, Esq.
                                            Bradford J. Sandler, Esq.
                                            Beth E. Levine, Esq.
                                            Steven W. Golden, Esq.
                                            780 Third Avenue, 34th Floor
                                            New York, NY 10017
                                            Telephone: (212) 561-7700
                                            Facsimile: (212) 561-7777

                                            Counsel to the Plan Administrator




                                               2
 DOCS_LA:324731.1
17-10466-scc        Doc 1178   Filed 09/27/19 Entered 09/27/19 13:39:25   Main Document
                                             Pg 3 of 3


                                         EXHIBIT A



                                                                 OMNIBUS OBJECTION
                     CLAIMANT                    CLAIM NO.
                                                                         SCHEDULE
CANTU, DANIEL                                        877     Schedule 3, No Liability
FEDERAL INSURANCE CO.                                821     Schedule 3, No Liability
FEDERAL INSURANCE CO.                                822     Schedule 3, No Liability
FEDERAL INSURANCE CO.                                823     Schedule 3, No Liability
FEDERAL INSURANCE CO.                                824     Schedule 3, No Liability
FEDERAL INSURANCE CO.                                825     Schedule 3, No Liability
TRADE HARVEST INDUSTRIAL LIMITED                     767     Schedule 4, Reduce




 DOCS_LA:324731.1
